Citation Nr: 0627101	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-40 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1942 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This case has been advanced on the docket due to the advanced 
age of the veteran. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board previously remanded the veteran's claim in June 
2005 to obtain a VA examination.  In this regard, it is 
established that the veteran has a history of diverticulitis 
status post colostomy, but that this is clearly not the 
gastrointestinal disorder for which she is claiming service 
connection.  In the body of its remand, the Board identified 
two episodes in 1944 of gastroenteritis/enteritis shown in 
the veteran's service medical records and the report of a 
diagnosis of peptic ulcer disease shown in December 2000 
medical records.  The examiner was asked to provide a current 
diagnosis and to render an opinion as to whether the 
veteran's current gastrointestinal disorder is at least as 
likely as not related to the two episodes of 
gastroenteritis/enteritis in service.  In responding, the 
examiner inaccurately stated that the veteran's service 
medical records revealed no notation for acute 
gastroenteritis and did not address any current relevant 
complaints the veteran may have, or the fact that she is 
apparently taking two gastrointestinal medications.  Thus, 
re-examination is warranted, and an opinion provided as to 
whether it is at least as likely as not that any current 
gastrointestinal disorder, (other than history of 
diverticulitis status post colostomy), had its inception in 
service.

It also does not appear that the RO properly requested all 
private treatment records identified by the veteran.  In 
August 2003, the veteran submitted a statement regarding her 
past treatment and releases for her private medical care 
providers.  She identified treatment for gastroenteritis back 
to 1949 to the present and provided a release for records 
from Dr. Luther M. Thomas, III stating that he should have 
all her past records.  The RO sent an initial request for 
records from this doctor in September 2003.  Pursuant to 
38 C.F.R. § 3.159(c)(1), reasonable efforts to obtain non-
Federal records include an initial request for records and, 
if the records are not received, at least one follow-up 
request.  There is no record of a follow-up request to this 
doctor.  Thus on remand, such request should be made.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records, 
including nursing home care, from the VA 
Medical Center in Augusta, Georgia, from June 
2001 to November 2003.  All efforts to obtain 
VA records should be fully documented, and the 
VA facility should provide a negative response 
if records are not available.

2.  Resubmit the request for the medical 
records to Dr. Luther M. Thomas, III pursuant 
to the release form provided by the veteran in 
August 2003, (obtaining a more current release 
if necessary).  In making the request, the RO 
should specify that copies of the actual 
treatment records, as opposed to summaries, are 
needed.  All efforts to obtain these records, 
including follow-up requests, if appropriate, 
should be fully documented.  The veteran and 
her representative should be notified of 
unsuccessful efforts in this regard and 
afforded an opportunity to submit the 
identified records.



3.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be scheduled 
for a VA gastrointestinal examination.  The 
claims file must be provided to the examiner 
for review in conjunction with the examination.  
The examiner should indicate that he/she has 
reviewed the claims file and this Board's 
remand prior to examining the veteran.

After reviewing the file, the examiner should 
provide a diagnosis of any current 
gastrointestinal disorder that the veteran may 
have, other than diverticulitis status post 
colostomy.  If the veteran does not have such a 
current gastrointestinal disorder, the examiner 
should clearly state that and account for any 
current use of gastrointestinal medications.  

If such a current gastrointestinal disorder is 
diagnosed, render an opinion as to whether it 
is at least as likely as not (i.e., at least a 
50 percent probability) that the current 
disorder is due to any disease or injury 
incurred during service.  In conducting the 
examination, the examiner should consider the 
two episodes of gastroenteritis/enteritis shown 
in the service medical records in July and 
December 1944.  The examiner should provide 
detailed reasoning for his/her opinion.

4.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and notice 
obligations are accomplished and the VA 
examination report is complete, the veteran's 
claim should be readjudicated.  If such action 
does not resolve the claim, a Supplemental 
Statement of the Case should be issued to the 
veteran and her representative.  An appropriate 
period of time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


